Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (the “Amendment”) is made as of this
31st day of January, 2020, by and among HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, API AMERICAS INC., a Delaware corporation,
IGO, INC., a Delaware corporation (collectively, the “US Borrowers” and each
individually, a “US Borrower”), CEDAR 2015 LIMITED, a private limited company
incorporated in England and Wales (“UK Borrower” and together with US Borrowers,
the “Borrowers” and each individually, a “Borrower”), each of the Guarantors
listed on the signature pages hereto (each, a “Guarantor” and collectively, the
“Guarantors”) and collectively with Borrowers, the “Loan Parties” and each is
individually referred to herein as a “Loan Party”), the financial institutions
which are named on the signature pages hereto as lenders (collectively, the
“Lenders” and each is individually referred to as a “Lender”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), in its capacity as administrative agent (PNC, in
such capacity, the “Administrative Agent”) and in its capacity as a Lender.

 

BACKGROUND

 

A.       On November 14, 2017, the Borrowers, Guarantors, Lenders and
Administrative Agent entered into a Credit Agreement to reflect certain
financing arrangements between the parties thereto (as amended, modified,
renewed, extended, replaced or substituted from time to time, most recently by
this Amendment, the “Credit Agreement”). All capitalized terms used herein but
not otherwise defined herein shall have the meaning given to them in the Credit
Agreement.

 

B.       In connection with the Credit Agreement (i) the UK Guarantors
guaranteed the Obligations of the UK Borrower pursuant to that certain Composite
Guaranty and Debenture, dated as of November 14, 2017, among the UK Guarantors
and Administrative Agent (the “UK Guaranty 1”), (ii) API Group Limited f/k/a API
Group PLC (“API Limited”) guaranteed the Obligations of the UK Borrower pursuant
to that certain Guaranty and Indemnity, dated as of November 14, 2017, among API
Limited and Administrative Agent (the “UK Guaranty 2” and together with the UK
Guaranty 1, collectively, the “UK Guaranty Agreements”), (iii) the Guarantors
guaranteed the Obligations of (x) the UK Borrower pursuant to that certain
Continuing Agreement of Guaranty and Suretyship (UK Obligations), dated as of
November 14, 2017, executed by US Guarantors in favor of Administrative Agent
and Lenders (the “US Guaranty 1”) and (y) the US Borrowers pursuant to that
certain Continuing Agreement of Guaranty and Suretyship (US Obligations), dated
as of November 14, 2017, executed by US Guarantors in favor of Administrative
Agent and Lenders (the “US Guaranty 2”, and together with the US Guaranty 1,
collectively, the “US Guaranty Agreements”) and (iv) each of the US Borrowers
and Guarantors guaranteed the Obligations of, among others, API Americas Inc., a
Delaware corporation (“API US”) on a joint and several basis. API US, together
with the API (USA) Holdings Ltd., UK Borrower, the UK Guarantors and API Limited
are hereinafter referred to collectively as the “API Entities” and each
individually, as an “API Entity”.

C.       The Borrowers have informed Administrative Agent and Lenders that, due
to the loss of certain major customers, adverse market conditions and other
factors which have contributed to underperformance, the outlook of the API
Entities has and will continue to deteriorate without a clear path to turnaround
and, as such, the API Entities intend to commence winding up their affairs and
respective businesses, whether by a sale of certain operations or assets of the
API Entities and/or by commencing a dissolution, out of court liquidation,
administration or other Relief Proceedings (all such sales, dissolutions,
liquidations, administration or other Relief Proceedings, collectively, the “API
Wind-Up Process”).

 



 

 

D.       Effective on or about January 30, 2020, the API Foils North America
Pension Plan and the obligations relating to the withdrawal liability payments
owed by API Americas Inc. to the Teamsters Local 11 Pension Plan were
transferred to and assumed by Steel Excel Inc. and the API US 401(K) plan will
be transferred to Steel Excel Inc. or another domestic Subsidiary of Steel
(collectively, the “US Plan Liability Transfer”).

 

E.       The Borrowers have requested, inter alia, that Administrative Agent and
the Lenders amend certain terms and provisions of the Credit Agreement in order
to reflect that the API Wind-Up Process will not, in and of itself, constitute
an Event(s) of Default, and the Administrative Agent and the Lenders have
agreed, subject to the terms and conditions set forth in this Amendment, to
amend the Credit Agreement to accommodate the foregoing Borrower request.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.       Amendments to Credit Agreement. On the Fifth Amendment Effective Date
(defined below):

 

(a)       The following definitions contained in Section 1.1 of the Credit
Agreement are hereby amended and restated as follows:

 

Consolidated EBITDA for any period of determination shall mean, as to any
Person, with respect to any period, an amount equal to: (a) the Consolidated Net
Income of such Person for such period, plus (b) the sum of (each, to the extent
deducted in the computation of such Consolidated Net Income and without
duplication), (i) depreciation and amortization for such period, (ii) Interest
Expense for such period, (iii) the provision for income taxes for such period,
(iv) non-cash accruals for such period for environmental liabilities (to the
extent that the aggregate amount of all such accruals previously added back
pursuant to this clause (iv) following the date hereof and which remain
accruals, net of reasonably anticipated recoveries or third party contributions,
do not exceed $25,000,000), (v) fees and expenses incurred in connection with
the Transactions prior to or within 60 days after the Closing Date, including,
but not limited to, bank fees, legal fees and appraisal fees, (vi) non-cash
compensation expense, (vii) other non-cash, non-recurring costs and expenses
(excluding any non-cash charge, expense or loss that results in an accrual of a
reserve for cash charges in any future period and any non-cash charge, expense
or loss relating to write-offs, write-downs or reserves with respect to accounts
or inventory), (viii) fees and expenses incurred in connection with the an
Acquisition or Disposition permitted hereunder, incurred prior to or within 60
days after the closing date of such Acquisition or Disposition, (ix) fees and
expenses described in Section 7(d) of the Fifth Amendment and (x) professional,
legal and related fees and expenses incurred by Steel and its Subsidiaries and
paid to third-parties in connection with the services performed evaluating,
planning and executing the API Wind-Up Process which, for the avoidance of
doubt, excludes expenses recorded directly by the API Entities, minus (c)(i)
non-cash, non-recurring items increasing Consolidated Net Income (other than the
accrual of revenue or recording of receivables in the ordinary of course of
business) and (ii) cash expenses incurred during such period in connection with
environmental liabilities to the extent accruals relating to such environmental
liabilities were added back pursuant to clause (b)(iv) of this definition, (iii)
any benefits from income taxes for such period; provided however, that in the
determination of Consolidated EBITDA of the Loan Parties, such Consolidated
EBITDA calculation shall (i) exclude EBITDA generated or attributable to
WebBank, WebBank Holding Corp. and Steel Investments LLC, but shall include,
without duplication, an amount equal to the WebBank EBITDA Contribution and (ii)
not include Consolidated EBITDA generated by the Excluded Subsidiaries in an
amount in excess of $1,000,000.

2

 

Consolidated Net Income shall mean, with respect to any Person for any period,
the aggregate of the net income (loss) from continuing operations of such Person
and its Subsidiaries, on a consolidated basis, including amounts attributable to
noncontrolling interests, attributable to such period; provided, that, (a) the
net income of any Person that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly owned Subsidiary of
such Person; (b) except to the extent included pursuant to the foregoing clause,
the net income of any Person accrued prior to the date it becomes a wholly owned
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its wholly owned Subsidiaries or the date that Person’s assets are
acquired by such Person or by any of its wholly owned Subsidiaries shall be
excluded; (c) [reserved]; (d) extraordinary gains and losses, gains and losses
in connection with the inventory hedging program of such Person and its
Subsidiaries, non-cash pension expense and credits and realized and unrealized
gains or losses on derivatives and gains or losses due to the change in the
value of investment portfolio(s) consisting of Capital Stock, bonds, notes or
securities or other investments, or due to the change in the inventory levels of
inventory accounted for on a last-in, first-out basis shall each be excluded;
(e) any gain and any non-cash loss (but not any cash loss) together with any
related provision for Taxes for such gain and non-cash loss (but not any cash
loss) realized upon the sale or other disposition of any assets that are not
sold in the ordinary course of business (including dispositions pursuant to sale
and leaseback transactions) or of any Capital Stock of such Person or a
Subsidiary of such Person shall be excluded; (f) any net income or loss realized
as a result of changes in accounting principles or the application thereof to
such Person shall be excluded; and (g) for the trailing four fiscal quarters
ending March 31, 2020 , the net income (loss) (excluding any costs associated
with Steel and its Subsidiaries overhead allocations) of each API Entity that
participated in the API Wind-Up Process so as to effectuate a dissolution or
liquidation of such entity shall be excluded so long as (i) the API Wind-Up
Process with respect to each API Entity was commenced on or before February 28,
2020 and (ii) Administrative Agent has received, in form and substance
acceptable to Administrative Agent, a consolidating statement of operations as
soon as available and in any event within 45 days after the end of each fiscal
quarter (90 days in the case of a fiscal year end) indicating such net income
(loss) and costs associated with Steel and its Subsidiaries overhead
allocations.

Individual Swing Loan Sublimit shall mean (i) $30,000,000 with respect to Steel
Excel Inc. and (ii) $20,000,000 with respect to SPH Group Holdings LLC.

 

(b)       The following definitions are hereby added to Section 1.1 of the
Credit Agreement in their property alphabetical order:

 

API US shall have the meaning ascribed to it in the Fifth Amendment.

 

API Entity shall have the meaning ascribed to it in the Fifth Amendment.

 



3

 

API Wind-Up Process shall have the meaning ascribed to it in the Fifth
Amendment.

 

Fifth Amendment shall mean that certain Fifth Amendment to Credit Agreement,
dated as of the Fifth Amendment Effective Date, by and among the Lenders party
thereto, Administrative Agent, the Guarantors, the UK Guarantors and the
Borrowers.

 

Fifth Amendment Effective Date shall mean January 31, 2020.

 

US Plan Liability Transfer shall have the meaning ascribed to it in the Fifth
Amendment.

 

(c)       The following Subsections 9.1.14 and 9.1.15 are hereby added to
Section 9.1 of the Credit Agreement:

 

9.1.14       Claims Against Administrative Agent or any Lender. If any
administrator, trustee, pension regulator, Official Body, unsecured creditors
committee or other Person, whether similar or dissimilar, or office in any
official capacity asserts, alleges or makes any claim whatsoever against or with
respect to Administrative Agent, any Lender, or either of their respective
rights under or related to the Loan Documents, or any of them, including,
without limitation, any attempt to avoid any Liens or any Obligations or
payments received, or assert that any such entities were recipients of any
preferential transfer(s) or any fraudulent transfer(s) or conveyance(s) with
respect to any of the Obligations or the UK Obligations arising out of, related
to or in connection with the Fifth Amendment, this Agreement, any other Loan
Document, the API Wind-Up Process, including any actions taken by, or the role
of, Administrative Agent or any Lender in any Relief Proceeding associated
therewith, or otherwise, the Loan Parties shall indemnify and defend
Administrative Agent and the Lenders against any such claims or actions and take
all steps necessary to ensure that such claims and/or actions are settled,
dismissed (if applicable, with prejudice) or released (all at no cost to the
Administrative Agent or any Lender). The failure of the Loan Parties to so
indemnify and defend Administrative Agent and Lenders, subject to the longer of
any statutory filing period or thirty (30) days of receipt of such notice from
Agent or any Lender to any Loan Party, shall constitute an Event of Default,
provided that for avoidance of doubt, all such indemnification claims shall be
included as Obligations under the Credit Agreement and provided further that in
all events, the Loan Parties shall indemnify and reimburse Administrative Agent
and Lenders for all fees, costs and expenses, including attorneys’ fees and
financial consultant fees, as applicable, incurred in conjunction with any such
claims or actions, upon demand.

 

9.1.15       UK Obligations and Amounts Borrowed by API US. Notwithstanding
anything to the contrary contained in Section 9.1.1 [Payments Under Loan
Documents], the failure of Loan Parties to repay all amounts owing to
Administrative Agent and Lenders with respect to the UK Obligations and the
Revolving Credit Loans borrowed by API US, plus all fees, costs and expenses
incurred in connection therewith, on or prior to the date set forth in Section 3
of the Fifth Amendment shall constitute an Event of Default.

 



4

 

(d)       Section 9.2.1 [Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings] is hereby amended and restated in its entirety as
follows:

 

9.2.1       Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 [Payments Under Loan Documents] through 9.1.11 [Change of
Control], Section 9.1.13 [WebBank], Section 9.1.14 [Claims Against
Administrative Agent or any Lender] or Section 9.1.15 [UK Obligations and
Amounts Borrowed by API US] shall occur and be continuing, the Lenders and
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders shall,
(i) by written notice to the Borrowing Agent, terminate the Revolving Credit
Commitments and declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind
(other than the written notice to the Borrowing Agent referred to in this clause
(i)), all of which are hereby expressly waived, and (ii) require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as Cash Collateral, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledge to the
Administrative Agent and the Lenders, and grant to the Administrative Agent and
the Lenders a security interest in, all such cash as security for the Letter of
Credit Obligations; and

 

(e)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Section 2.1 [Revolving Credit
Commitments], upon and after the Fifth Amendment Effective Date, neither the UK
Borrower nor API US shall be permitted to borrow Revolving Credit Loans or
request the issuance of Letters of Credit and as such no further Loans or
Letters of Credit shall be extended to or for the benefit of the UK Borrower or
API US, respectively.

 



5

 

(f)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Sections 8.2.4 [Loans and Investments]
and 8.2.5 [Dividends and Related Distributions] upon and after the Fifth
Amendment Effective Date, no Investments, loans, advances, contributions,
distributions, dividends, intercompany transfers or similar transfers, including
Wind-Up Loans (as defined below) (collectively “Intercompany Transfers”) may be
made by Steel or its Subsidiaries to any API Entity in an aggregate amount in
excess of $7,500,000, without the prior written consent of the Required Lenders
(which consent may be granted or withheld in the Required Lenders’ sole and
absolute discretion) and no Loan Party nor any API Entity may make any loans or
advances to any employee of such API Entity, provided, however, the following
shall be permitted until the completion of the API Wind-Up Process: (i)
Intercompany Transfers required of an API Entity (other than API US and API
(USA) Holdings Ltd.) by an administrator appointed in a Relief Proceeding
involving the UK Borrower and UK Guarantors so long as such administrator is not
an employee or Affiliate of Steel or its Subsidiaries and (ii) sales and other
commercial transactions in the ordinary course of business between API US and
any other API Entity or between any API Entities on terms no less favorable than
would be obtained in an arm’s length transaction with a non-Affiliate. Subject
to applicable Law and appropriate order(s) of a court of competent jurisdiction
(if required), the maker of the Wind-Up Loans shall not be prohibited from
obtaining a security interest to secure the Wind-Up Loans in (x) any encumbered
asset of API US so long as such security interest is subordinated to the
interest of Administrative Agent on terms and conditions acceptable to
Administrative Agent in its sole discretion or (y) any unencumbered asset of API
US; provided, however, to the extent that API US seeks to use cash collateral in
any Relief Proceeding and Administrative Agent seeks replacement liens and
adequate protection liens, including with respect to previously unencumbered
assets, any such maker of such Wind-Up Loans which has been granted a security
interest in any assets of API US shall subordinate its liens on terms and
conditions reasonably satisfactory to Administrative Agent. For purposes hereof,
“Wind-Up Loans” shall mean loans and advances by non-API Entity Loan Parties to
API US for the purpose of effectuating the API Wind-Up Process with respect to
API US.

 

(g)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Sections 8.2.6 [Liquidations, Mergers,
Consolidations, Amalgamations, Acquisitions], 8.2.7 [Dispositions of Assets or
Subsidiaries], Section 8.4 [UK Pension Matters], 9.1.11 [Change of Control],
9.1.7 [Final Judgments or Orders], or 9.1.12 [Relief Proceeding], the API
Wind-Up Process shall not constitute a Change of Control or an Event of Default
under the Credit Agreement.

 

(h)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Section 9.1.10 [Events Relating to
Pension Plans and Multiemployer Plans], the US Plan Liability Transfer shall not
constitute an Event of Default under the Credit Agreement.

 

(i)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Sections 5.7.3 [Sale of Assets] and
5.7.6 [Application of Payments; Application Among Interest Rate Options], all
proceeds received or recovered from any claims Administrative Agent or any
Lender has or may have against API US and/or API (USA) Holdings Ltd (whether
under or in connection with any liquidation, reorganization, receivership,
assignment for the benefit of creditors or a case under 11 U.S.C. § 101 et seq.)
shall be delivered to Administrative Agent for the benefit of the Lenders and
applied first to payment of that portion of the Obligations constituting unpaid
fees, indemnities, expenses and other amounts, including reasonable attorney
fees, payable to the Administrative Agent in its capacity as such, second to
payment of that portion of the Obligations constituting unpaid fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including reasonable attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause payable
to them, and third as a prepayment of Revolving Credit Loans constituting API US
Loans (as defined below).

 



6

 

(j)       Notwithstanding anything to the contrary contained in the Credit
Agreement, including, without limitation, Section 5.7.3 [Sale of Assets], all
proceeds received or recovered by the Administrative Agent or any Lender from
the sale or realization of assets of the UK Borrower, API Limited and/or the UK
Guarantors constituting Collateral (whether under or in connection with any
liquidation, administration, reorganization, receivership or other analogous
process or otherwise) shall be delivered to Administrative Agent for the benefit
of the Lenders and shall be applied first to payment of that portion of the UK
Obligations constituting unpaid fees, indemnities, expenses and other amounts,
including reasonable attorney fees, payable to the Administrative Agent in its
capacity as such, second to payment of that portion of the UK Obligations
constituting unpaid fees, indemnities and other amounts (other than principal
and interest) payable to the Lenders under the Loan Documents, including
reasonable attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them, third as a
repayment of the UK Loans constituting the UK Obligations.

 

(k)       API US has indicated that, in conjunction with a proceeding under 11
U.S.C. § 101 et seq., it may require the use of Administrative Agent’s and
Lenders’ cash collateral under Section 363 of the Bankruptcy Code in order to
fund the corresponding Relief Proceeding and finance the business of API US
during such Relief Proceeding, including through a sale or liquidation of the
Collateral owned by API US and/or API (USA) Holdings, Ltd. The Lenders hereby
agree that subject to the terms of a consensual stipulation and the entry of a
court order(s), all on terms and conditions satisfactory to the Administrative
Agent in its sole discretion, including the granting of replacement liens and
other adequate protection acceptable to the Administrative Agent and the
possibility of a carveout for professional fees, costs and expenses, each
Lender’s consent to the sale of the Collateral owned by API US and/or API (USA)
Holdings, Ltd., in such Relief Proceeding, a plan of reorganization or
liquidation corresponding to such Relief Proceeding, any and all actions
Administrative Agent deems appropriate to take in such Relief Proceedings and/or
the use of cash collateral on such terms agreed to by the Administrative Agent
shall be deemed granted. Such cash collateral shall be used for the purposes
specified in a budget approved by the Administrative Agent (which budget may be
amended from time to time in Administrative Agent’s discretion) and in
accordance with the terms, conditions, and limitations set forth in the
stipulation, the approved budget and the applicable court order(s).

 

(l)       Schedule 1.1 (B) to the Credit Agreement is hereby amended and
restated in its entirety with the Schedule 1.1 (B) attached hereto as Annex B.

 

2.       Representations, Warranties and Covenants. Each Loan Party and each API
Entity hereby:

 

(a)       represents and warrants that, as of the date hereof and both before
and after giving effect to this Amendment and the institution of API Wind-Up
Process, each of the Loan Parties (other than the API Entities) is and shall
remain Solvent;

 

(b)       reaffirms all representations and warranties made to Administrative
Agent and Lenders under the Credit Agreement and all of the other Loan Documents
and confirms that after giving effect to this Amendment, all are true and
correct in all material respects as of the date hereof, in each case other than
representations and warranties that relate to a specific date;

 

(c)       reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Loans, Obligations and other liabilities of
each Loan Party and each API Entity to Administrative Agent and Lenders, of
whatever nature and whenever incurred, are satisfied and/or released by
Administrative Agent and Lenders;

 



7

 

(d)       represents and warrants that, after giving effect to this Amendment,
no Potential Default or Event of Default has occurred and is continuing under
any of the Loan Documents;

 

(e)       represents and warrants that since September 30, 2019, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;

 

(f)       represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, and all related
agreements, instruments, and documents to which such Loan Party or API Entity,
as applicable, is a party, that such actions were duly authorized by all
necessary corporate or company action and that the officers executing this
Amendment, and any related agreements, instruments or documents on its behalf
were similarly authorized and empowered, and that neither this Amendment, or any
related agreements, instruments, or documents contravenes any provisions of its
Articles of Incorporation or Certificate of Formation, as applicable and Bylaws
or Operating Agreement, as applicable, or of any contract or agreement to which
it is a party or by which any of its properties are bound; and

 

(g)       represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
and such API Entity, as applicable, in connection herewith, are valid, binding
and enforceable in accordance with their respective terms.

 

3.       UK Obligations and Amounts Borrowed by API US. As more fully stated in
the below Section 4, Borrowers are indebted to Administrative Agent and Lenders
under the Credit Agreement in connection with certain Revolving Credit Loans,
including, without limitation, Revolving Credit Loans borrowed by UK Borrower
comprising UK Obligations and Revolving Credit Loans borrowed by API US (for
purposes of this Amendment, the “API US Loans”). As consideration for
Administrative Agent’s and Lenders’ agreement to grant the accommodations set
forth herein, each Loan Party and each API Entity hereby acknowledge, consent
and agree that all amounts owing to Administrative Agent and Lenders with
respect to the UK Obligations and the API US Loans, plus all fees, costs and
expenses incurred to date in connection therewith, are immediately due and
payable on the date hereof by the API Entities and the Loan Parties, without any
deduction, defense, setoff, claim or counterclaim. The failure to pay the UK
Obligations and the API US Loans shall not constitute an Event of Default under
the Credit Agreement so long as the UK Obligations and the API US Loans continue
to comprise a portion of the Obligations owing, without defense, setoff, claim
or counterclaim, by the non-API Entity Loan Parties and (i) the remaining
balance, if any, of the UK Obligations and all accrued but unpaid interest,
fees, costs and expenses associated therewith shall be due and payable by the
non-API Entity Loan Parties upon the earliest of (A) completion of the
administration proceedings with respect to the UK Borrower and the UK
Guarantors, (B) the 18 month anniversary of the Fifth Amendment Effective Date
and (C) acceleration of the Obligations in accordance with the terms of the
Credit Agreement, and (ii) the remaining balance, if any, of the API US Loans,
and all accrued but unpaid interest, fees, costs and expenses associated
therewith shall be due and payable by the non-API Entity Loan Parties upon the
earliest of (A) the sale or liquidation of all or substantially all of the
assets of the API US and API (USA) Holdings Ltd. or, if API US files for Chapter
11 protection under the United States Bankruptcy Code in connection with the API
Wind-Up Process, the scheduled date of distributions under a confirmed plan of
reorganization or liquidation with respect to API US, (B) the 18 month
anniversary of the Fifth Amendment Effective Date and (C) acceleration of the
Obligations in accordance with the terms of the Credit Agreement. For the
avoidance of doubt, the UK Obligations and the API US Loans shall continue to
accrue interest at the Applicable Margin until such UK Obligations and API US
Loans are Paid in Full and shall be each non-API Entity Loan Party’s joint and
several obligations as provided for in the Credit Agreement and the other Loan
Documents.

 



8

 

4.       Confirmation of Indebtedness. Each Loan Party and each API Entity
acknowledges and agrees that as of the close of business on January 29, 2020,
Borrowers were indebted to Administrative Agent and Lenders under the Credit
Agreement in the aggregate principal amount of (a) $232,202,382.00 in connection
with the Revolving Facility Usage (which includes $211,148,788.42 of Revolving
Credit Loans (of which 19,000,000.00 GBP are UK Loans and $44,388,238.42 are API
US Loans), $11,000,000.00 of outstanding Swing Loans and $10,096,018.63 of
Letter of Credit Obligations), and (b) $190,000,000.00 for the Term Loans,
without any deduction, defense, setoff, claim or counterclaim, plus all fees,
costs and expenses incurred to date in connection with the Credit Agreement and
the other Loan Documents.

 

5.       Acknowledgments.

 

(a)       Each Loan Party hereby (i) covenants and agrees that the Continuing
Agreement of Guaranty and Suretyship (US Guarantied Obligations) and the
Continuing Agreement of Guaranty and Suretyship (UK Obligations), both dated
November 14, 2017, as amended, restated, reaffirmed, supplemented and otherwise
modified from time to time, shall remain in full force and effect and shall
continue to cover the existing and future Obligations of Borrowers and each
other Guarantor to Administrative Agent and Lenders under the Credit Agreement
and the other Loan Documents and (ii) confirms, acknowledges and agrees that any
and all amounts owed in connection with the Loans, the Credit Agreement and the
other Loan Documents, including, without limitation, with respect to any API
Entity, shall be paid promptly when due in accordance with the terms of this
Amendment, the Credit Agreement and the other Loan Documents and are and
continue to be each Loan Party’s joint and several obligations, as applicable,
as provided for in the Credit Agreement and the other Loan Documents.

 

(b)       Each UK Guarantor hereby (i) covenants and agrees that the Composite
Guaranty and Debenture, dated as of November 14, 2017, as amended, restated,
reaffirmed, supplemented and otherwise modified from time to time, shall remain
in full force and effect and shall continue to cover the existing and future
Obligations of UK Borrower and each other UK Guarantor to Administrative Agent
and Lenders under the Credit Agreement and the other Loan Documents and (ii)
confirms, acknowledges and agrees that any and all amounts owed in connection
with the UK Loans, the Credit Agreement and the other Loan Documents, including,
without limitation, with respect to any API Entity, shall be paid promptly when
due in accordance with the terms of this Amendment, the Credit Agreement and the
other Loan Documents and are and continue to be each UK Guarantor’s joint and
several obligation as provided for in the Credit Agreement and the other Loan
Documents.

 

(c)       API Limited hereby (i) covenants and agrees that the Composite
Guaranty and Debenture, dated as of November 14, 2017, as amended, restated,
reaffirmed, supplemented and otherwise modified from time to time, shall remain
in full force and effect and shall continue to cover the existing and future
Obligations of UK Borrower to Administrative Agent and Lenders under the Credit
Agreement and the other Loan Documents and (ii) confirms, acknowledges and
agrees that any and all amounts owed in connection with the UK Loans, the Credit
Agreement and the other Loan Documents, including, without limitation, with
respect to any API Entity, shall be paid promptly when due in accordance with
the terms of this Amendment, the Credit Agreement and the other Loan Documents
and are and continue to be API Limited’s obligation as provided for in the
Credit Agreement and the other Loan Documents.

 

6.      Fees. Prior to the effectiveness of this Amendment, Borrowers shall pay
to the Administrative Agent for the benefit of the Lenders approving this
Amendment (each, an “Approving Lender”), a non-refundable amendment fee
(“Amendment Fee”) in an aggregate amount equal to $690,000, representing a ten
(10) basis point fee based on each Approving Lender’s respective Commitment.

 



9

 

7.       Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the satisfaction of each of the following conditions (all
documents to be in form and substance reasonably satisfactory to Administrative
Agent and Administrative Agent’s counsel):

 

(a)       Administrative Agent shall have received this Amendment duly executed
by Lenders, the Borrowers, the Guarantors, the UK Guarantors and API Limited;

 

(b)       Administrative Agent shall have received evidence satisfactory to
Administrative Agent that the board of directors or equivalent governing body of
each API Entity has approved the commencement of the API Wind-Up Process;

 

(c)       Administrative Agent shall have received each of the agreements and
documents (all fully executed, as applicable) listed on the Closing Checklist
attached hereto as Exhibit A;

 

(d)       The Loan Parties shall have (i) paid the Amendment Fee and (ii) paid
and/or reimbursed Administrative Agent for all of its fees and expenses incurred
in connection with the preparation, negotiation and execution of this Amendment
and the documents provided for herein or related hereto, including without
limitation the fees and expenses of its counsel and FTI Consulting, Inc., as its
financial advisor, incurred through the Fifth Amendment Effective Date;

 

(e)       Administrative Agent shall have received a thirteen week cash flow
analysis and projections for the API Entities for the period beginning with the
week of the Fifth Amendment Effective Date;

 

(f)       After giving effect to this Amendment, no Potential Default or Event
of Default shall have occurred and be continuing;

 

(g)       The representations and warranties set forth herein must be true and
correct in all material respects; and

 

(h)       Execution and/or delivery of all other agreements, instruments and
documents requested by Administrative Agent to effectuate and implement the
terms hereof.

 

8.       Post-Closing Obligations.

 

(a)       On or before February 28, 2020, the API Entities shall have commenced
the API Wind-Up Process.

 

(b)       On or before the sixtieth (60th) day after the end of each fiscal
quarter, the Loan Parties shall conduct conference calls with senior management
of the Loan Parties, Administrative Agent and the Lenders (at such times agreed
by Steel and Administrative Agent) to discuss the financial performance of the
Loan Parties and provide updates on the API Wind-Up Process.

 

(c)       As soon as reasonably practicable, Borrowers shall provide such
projections, cash flow analysis and other financial statements and/or
information as reasonably requested by Administrative Agent.

 



10

 

9.       UK Swingline. The Loan Parties hereby represent and warrant that the
amount outstanding in connection with the UK Swingline Documentation is $0.00.

 

10.       Reaffirmation of the Loan Documents. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended, and
all other of the other Loan Documents, are hereby reaffirmed and shall continue
in full force and effect as therein written.

 

11.       Release. As further consideration for Administrative Agent’s and
Lenders’ agreement to grant the accommodations set forth herein, each Loan Party
and each API Entity hereby waives and releases and forever discharges
Administrative Agent and the Lenders and their respective officers, directors,
equity holders, members, partners, Subsidiaries, Affiliates, parents, employees,
advisors, attorneys, professionals, accountants, investment bankers,
consultants, agents, other representatives, successors and assigns thereof
(collectively, the “Released Parties” and each individually a “Released Party”)
from any and all claims, liabilities, demands, damages, losses, actions and
causes of action whatsoever which any Loan Party or any API Entity may now have
or claim to have against the Administrative Agent or any Lender or any other
Released Parties, in each case as of the date hereof, arising at law or in
equity, whether presently known or unknown and of any nature and extent
whatsoever, on account of or in any way affecting, concerning or arising out of
or founded upon this Amendment, the Credit Agreement or the other Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations or any of the Loan
Documents up to and including the date hereof. Each Loan Party and each API
Entity, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Released Party above that it will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Released
Party on the basis of any claim released, remised and discharged by any Loan
Party or any API Entity pursuant to the above release.  If any Loan Party or any
API Entity, or any of their respective successors, assigns or other legal
representatives violates the foregoing covenant, such Loan Party or API Entity,
as applicable, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Released Party may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
such Released Party as a result of such violation.

 

12.       No Waiver; Reservation of Rights. This Amendment should not be
construed to limit the right of Administrative Agent and the Lenders to act
without any other or further notice to any Loan Party or any API Entity in
accordance with the terms of the Credit Agreement, any of the Loan Documents or
applicable law. Neither anything contained herein nor any amendment to the
Credit Agreement entered into in connection herewith shall be deemed to be a
waiver of any of the rights and remedies available to the Administrative Agent
and the Lenders under applicable law, the Credit Agreement or any of the Loan
Documents, and the Administrative Agent and the Lenders expressly reserve all
rights and remedies under the Credit Agreement, the Loan Documents and
applicable law against the Loan Parties and the API Entities, including, without
limitation, any and all rights and remedies with respect to the API Wind-Up
Process. Administrative Agent and the Lenders do not waive any Potential Default
or Event of Default which may have occurred prior to the date hereof, which may
exist on the date hereof, or which may occur hereafter. A Default or an Event of
Default can only be waived pursuant to an agreement in writing executed by
Administrative Agent and the applicable Lenders as set forth in the Credit
Agreement. Any delay or failure by Administrative Agent or the Lenders in
pursuing any rights or remedies as a result of any Potential Default or Event of
Default or otherwise shall not be deemed a waiver of such Potential Default or
Event of Default or any such rights or remedies.

 



11

 

13.       Obligations Absolute. Each Loan Party and each API Entity acknowledge
and agree that obligations of each Loan Party and each API Entity under the Loan
Documents and this Amendment shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way affected by this Amendment or by (a) any exercise or
non-exercise of any right, remedy, power or privilege under applicable law or in
respect of this Amendment, the Credit Agreement, the Loan Documents, or any
document relating to the forgoing, including, without limitation, any waiver,
consent, extension, indulgence or other action or inaction in respect thereof or
(b) any other act or thing or omission or delay to do any other act or thing
which could operate to or as a discharge of any Loan Party or any API Entity as
a matter of law, other than Payment in Full of all Obligations, including but
not limited to all obligations under the Loan Documents and this Agreement.

 

14.       Further Assurances. Each Loan Party and each API Entity shall take
actions as are necessary or as the Administrative Agent may request from time to
time to ensure that the Obligations are secured by all of the Collateral as is
requested by the Administrative Agent from time to time, and guaranteed by the
Guarantors and the UK Guarantors in a manner satisfactory to the Administrative
Agent, in each case including the execution and delivery of agreements,
guaranties, security agreements, pledge agreements, deposit account control
agreements, financing statements and other documents, the filing or recording of
any of the foregoing as requested by the Administrative Agent from time to time
and the establishment of one or more additional bank accounts (and the execution
of one or more corresponding deposit account control agreements), including
among other things, such documentation necessary to provide the Administrative
Agent with first priority liens in and encumbrances on all Collateral and to
address any lien perfection issues identified by the Administrative Agent from
time to time. In addition, each Loan Party and each API Entity shall provide all
information requested by the Administrative Agent related to the Collateral and
the business operations of the API Entities and the other Loan Parties as the
Administrative Agent may request from time to time.

 

15.       UCC Waivers. To the extent permitted by applicable Law, each Loan
Party and each API Entity waives and renounces all rights which are waivable
under Article 9 of the Uniform Commercial Code as such rights relate to any Loan
Party’s or API Entity’s relationship with Administrative Agent and/or Lenders,
whether such rights are waivable before or after default, including, without
limitation, those rights with respect to compulsory disposition of collateral
under U.C.C. §9-620, any right of redemption under U.C.C. §9-623, and any right
to notice relating to disposition of collateral under U.C.C. §9-611.

 

16.       Indemnity. Each Loan Party and each API Entity hereby reaffirm its
agreement under the applicable Loan Documents to pay or reimburse the
Administrative Agent and Lenders for costs and expenses incurred by the
Administrative Agent and the Lenders in accordance with the terms thereof,
including without limitation any costs of professional advisors, including
attorneys and financial consultants, and other expenses associated with or
arising from this Amendment, the Credit Agreement, any Loan Document and/or the
API Wind-Up Process.

 

17.       Miscellaneous.

 

(a)       No rights are intended to be created hereunder for the benefit of any
third party donee, creditor, or incidental beneficiary.

 

(b)       The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.

 



12

 

(c)       No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.

 

(d)       The terms and conditions of this Amendment shall be governed by the
laws of the State of New York.

 

(e)       This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



13

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS:

US BORROWERS

SPH GROUP HOLDINGS LLC

By: Steel Partners Holdings GP Inc., its Manager

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

STEEL EXCEL INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Vice President & Chief Financial Officer

 

 

API AMERICAS INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

HANDY & HARMAN GROUP LTD.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

IGO, INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

UK BORROWER

CEDAR 2015 LIMITED

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Director 

Signature Page to Fifth Amendment to Credit Agreement

 

GUARANTORS:STEEL PARTNERS HOLDINGS L.P.

By: Steel Partners Holdings GP Inc., its General Partner

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

SPH GROUP LLC

By: Steel Partners Holdings GP Inc., its Managing Member

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBFINANCIAL HOLDING LLC

By: WebFinancial Holding Corporation, its Managing Member

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

DGT HOLDINGS CORP.

STEEL SERVICES LTD.

WEBFINANCIAL HOLDING CORPORATION

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Chief Financial Officer

 

 

WEBBANK HOLDING CORP.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 



Signature Page to Fifth Amendment to Credit Agreement

 

BAIRNCO, LLC

BASIN WELL LOGGING WIRELINE SERVICE INC.

BLACK HAWK ENERGY SERVICES LTD.

HANDY & HARMAN

HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION

HANDY & HARMAN INTERNATIONAL, LTD.

HANDY & HARMAN OF CANADA, LIMITED

HANDY & HARMAN TUBE COMPANY, INC.

HANDYTUBE CORPORATION

INDIANA TUBE CORPORATION

JPS COMPOSITE MATERIALS CORP.

JPS INDUSTRIES HOLDINGS LLC

KASCO, LLC

LUCAS-MILHAUPT, INC.

LUCAS-MILHAUPT WARWICK LLC

MEX HOLDINGS LLC

MTE CORPORATION

OMG, INC.

OMNI TECHNOLOGIES CORPORATION OF DANVILLE

ROGUE PRESSURE SERVICES LTD.

SL DELAWARE HOLDINGS, INC.

SL INDUSTRIES, INC.

SL MONTEVIDEO TECHNOLOGY, INC.

SL POWER ELECTRONICS CORPORATION

SLMTI DS LLC

STEEL ENERGY SERVICES LTD.

SUN WELL SERVICE, INC.

WHX CS CORP.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Senior Vice President

 

 

BASEBALL HEAVEN INC.

STEEL SPORTS INC.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

API (USA) HOLDINGS LTD.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

ATLANTIC SERVICE COMPANY, LIMITED

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Treasurer

 

 

Dunmore International Corp.

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Treasurer

 





OTHER GUARANTORS:API Group Limited f/k/a API Group PLC









 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

API Group Services Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

 

API-Stace Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

API Laminates Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title:  Authorized Signatory

Signature Page to Fifth Amendment to Credit Agreement

 



API Foils Holdings Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

API Foils Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

API Holographics Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 

API Overseas Holdings Limited

 

By: /s/ Douglas B. Woodworth

Name: Douglas B. Woodworth

Title: Authorized Signatory

 



Signature Page to Fifth Amendment to Credit Agreement

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

By: /s/ Bryan Flory

Name: Bryan Flory

Title: Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

CITIZENS BANK, N.A., as a Lender

 

By: /s/ Douglas Moore

Name: Douglas Moore

Title: Senior Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

Truist BANK, formerly known as Branch Banking and Trust Company, successor by
merger to SunTrust Bank, as a Lender

 

By: /s/ Steve Curran

Name: Steve Curran

Title: Director

 



Signature Page to Fifth Amendment to Credit Agreement

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Melinda A. White

Name: Melinda A. White

Title: Senior Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Shane Johnson

Name: Shane Johnson

Title: Director

 



Signature Page to Fifth Amendment to Credit Agreement

 

ROYAL BANK OF CANADA, as a Lender

 

By: /s/ Nikhil Madhok

Name: Nikhil Madhok

Title: Authorized Signatory

 



Signature Page to Fifth Amendment to Credit Agreement

 

SANTANDER BANK, N.A., as a Lender

 

By: /s/ Bruce H. Stanwood

Name: Bruce H. Stanwood

Title: Senior Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Marc Evans

Name: Marc Evans

Title: Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

TD BANK, N.A., as a Lender

 

By: /s/ Joseph C. Premont Jr.

Name: Joseph C. Premont Jr.

Title: Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ James Riley

Name: James Riley

Title: Senior Vice President

 



Signature Page to Fifth Amendment to Credit Agreement

